Exhibit 10.1

 

1999 COMERICA INCORPORATED

 

AMENDED AND RESTATED

 

DEFERRED COMPENSATION PLAN

 

 

(Amended and Restated Effective July 26, 2011)

 

--------------------------------------------------------------------------------


 

1999 COMERICA INCORPORATED

AMENDED AND RESTATED

DEFERRED COMPENSATION PLAN

 

ARTICLE I

PURPOSE AND INTENT

1

 

 

 

ARTICLE II

DEFINITIONS

1

 

 

 

A.

DEFINITIONS

1

 

 

 

ARTICLE III

ELECTION TO PARTICIPATE IN THE PLAN

4

 

 

 

A.

COMPLETION OF IRREVOCABLE ELECTION FORM

4

B.

CONTENTS OF IRREVOCABLE ELECTION FORM

5

C.

EFFECT OF SUBMITTING AN IRREVOCABLE ELECTION FORM

5

D.

SPECIAL RULES APPLICABLE TO IRREVOCABLE ELECTION FORMS AND DEFERRAL OF
COMPENSATION

5

E.

DEFERRED COMPENSATION TRANSFERRED INTO THE PLAN

6

F.

SUBSEQUENT ELECTIONS

6

 

 

 

ARTICLE IV

DEFERRED COMPENSATION ACCOUNTS AND INVESTMENT OF DEFERRED COMPENSATION

6

 

 

 

A.

DEFERRED COMPENSATION ACCOUNTS

6

B.

EARNINGS AND CHARGES ON ACCOUNTS

6

C.

CONTRIBUTION OF COMPENSATION DEFERRALS TO TRUST

7

D.

INSULATION FROM LIABILITY

7

E.

OWNERSHIP OF COMPENSATION DEFERRALS

7

F.

SPECIAL RULE APPLICABLE TO CERTAIN REALLOCATIONS

8

G.

ADJUSTMENT OF ACCOUNTS UPON CHANGES IN CAPITALIZATION

8

 

 

 

ARTICLE V

DISTRIBUTION OF COMPENSATION DEFERRALS

9

 

 

 

A.

IN GENERAL

9

B.

DESIGNATION OF BENEFICIARY

13

 

 

 

ARTICLE VI

AMENDMENT OR TERMINATION

13

 

 

 

A.

AMENDMENT OF PLAN

13

B.

TERMINATION OF PLAN

13

 

 

 

ARTICLE VII

AUDITING OF ACCOUNTS AND STATEMENTS TO PARTICIPANTS

14

 

 

 

A.

AUDITING OF ACCOUNTS

14

B.

STATEMENTS TO PARTICIPANTS

14

C.

FEES AND EXPENSES OF ADMINISTRATION

14

D.

NONCOMPLIANCE

14

 

 

 

ARTICLE VIII

MISCELLANEOUS PROVISIONS

15

 

 

 

A.

VESTING OF ACCOUNTS

15

B.

PROHIBITION AGAINST ASSIGNMENT

15

C.

NO EMPLOYMENT CONTRACT

15

D.

SUCCESSORS BOUND

15

E.

PROHIBITION AGAINST LOANS

15

F.

ADMINISTRATION BY COMMITTEE

15

G.

GOVERNING LAW AND RULES OF CONSTRUCTION

15

H.

POWER TO INTERPRET

16

I.

COMPLIANCE & SEVERABILITY

16

 

i

--------------------------------------------------------------------------------


 

J.

CLAIMS PROCEDURES

16

K.

EFFECTIVE DATE

16

 

ii

--------------------------------------------------------------------------------


 

ARTICLE I
PURPOSE AND INTENT

 

The 1999 Comerica Incorporated Amended and Restated Deferred Compensation Plan
(the “Plan”) enables Participants to defer receipt of all or a portion of their
Compensation to provide additional income for them subsequent to their
retirement, Disability or termination of employment.  It is the intention of the
Corporation that the Plan be a plan which is unfunded and maintained primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees.

 

ARTICLE II
DEFINITIONS

 

A.            Definitions.  The following words and phrases, wherever
capitalized, shall have the following meanings respectively:

 

1.             “Account(s)” means the book reserve account established by the
Plan Administrator for each Participant under Article IV(A) hereof.

 

2.             “Aggregated Plan” means all agreements, methods, programs, and
other arrangements sponsored by the Corporation that would be aggregated with
this Plan under Section 1.409A-1(c) of the Regulations.

 

3.             “Annual Base Compensation” means all ordinary and regular
compensation earned by a Participant during a calendar year, including overtime
and commissions.

 

4.             “Beneficiary(ies)” means the person(s), natural or corporate, in
whatever capacity, designated by a Participant pursuant to this Plan, or the
person otherwise deemed to constitute the Participant’s beneficiary under
Article V(B)(2) hereof, to receive a distribution hereunder on account of the
Participant’s death.

 

5.             “Board” means the Board of Directors of the Corporation.

 

6.             “Change in Control” shall have the meaning set forth in Exhibit A
to this Plan.

 

7.             “Code” means the Internal Revenue Code of 1986, as amended.

 

8.             “Comerica Stock” means shares of common stock of the Corporation,
$5.00 par value.

 

9.             “Comerica Stock Fund” means the investment option established
under the Plan in which a Participant may have requested, prior to January 1,
1999, to have Compensation Deferrals be deemed invested in units whose value is
tied to the market value of shares of Comerica Stock.

 

1

--------------------------------------------------------------------------------


 

10.           “Committee” means the Governance, Compensation and Nominating
Committee of the Board, or such other committee appointed by the Board to
administer the Plan.

 

11.           “Compensation” means gross salary from the Employer, including
Annual Base Compensation, any Incentive Award and any other form of cash
remuneration approved by the Committee.

 

12.           “Compensation Deferral(s)” means the amount of Compensation
deferred pursuant to an Irrevocable Election Form, plus any amount of
Compensation deferred under another deferred compensation plan that is
transferred into the Plan pursuant to Article III(F), and where the context
requires, shall include earnings on said amounts.

 

13.           “Corporation” means Comerica Incorporated, a Delaware corporation,
and any successor entity.

 

14.           “Disabled” or “Disability” means a physical or mental condition,
the occurrence of which shall entitle a Participant to the receipt of benefits
under a long-term disability plan of the Corporation or an Employer in which
such individual is eligible to participate.

 

15.           “Eligible Employee” means an individual employed by an Employer
who is a member of a select group of management or highly compensated employees
for the period with respect to which an election hereunder relates and who has
been notified by the Committee of his eligibility to participate in the Plan.

 

16.           “Employer” means the Corporation and each subsidiary corporation,
and any successor entity thereto.

 

17.           “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

18.           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

19.           “Incentive Award” means (a) a business unit incentive or (b) an
incentive award granted to Participants pursuant to the Management Incentive
Plan which qualifies as Section 409A Performance Based Compensation and which is
related to the Corporation’s performance, including, but not limited to, awards
earned with respect to one-year and three-year Performance Periods.
Notwithstanding the foregoing, the term “Incentive Award” shall not include
business unit incentives granted under any warrant compensation plan.

 

20.           “Irrevocable Election Form” means the form used by an Eligible
Employee or Participant to make deferral elections under this Plan, as provided
by the Corporation, and as revised from time to time.

 

21.           “Management Incentive Plan” means the Amended and Restated
Comerica Incorporated Management Incentive Plan, as amended from time to time.

 

2

--------------------------------------------------------------------------------


 

22.           “Participant” means an employee whose Irrevocable Election
Form has been timely received by the Corporation pursuant to
Article III(A) hereof or on whose behalf an Irrevocable Election Form has been
filed by the Committee pursuant to Article III(E), an employee who has a
deferral election currently in effect, or an employee or former employee with an
Account balance under the Plan.

 

23.           “Performance Period” means, with respect to Incentive Awards, the
period specified by the Committee, which period shall not be less than 12
months, during which Participants can earn such Compensation.

 

24.           “Plan” means the 1999 Comerica Incorporated Amended and Restated
Deferred Compensation Plan, the provisions of which are set forth herein, as
they may be amended from time to time.

 

25.           “Plan Administrator(s)” means the individual(s) appointed by the
Committee to handle the day-to-day administration of the Plan.

 

26.           “Regulations” means the Treasury Regulations promulgated under the
Code.

 

27.           “Retirement” means, for purposes of this Plan, the earlier of
(i) the date on which the Participant attains at least age fifty-five (55) and
completes five (5) years of service or (ii) the date on which the Participant
attains age sixty-five (65).

 

28.           “Section 16 Insider” means any Participant who is designated by
the Corporation as a reporting person under Section 16 of the Exchange Act.

 

29.           “Section 409A Performance Based Compensation” means any Incentive
Award that qualifies as “performance based compensation” within the meaning of
Regulations Section 1.409A-1(e).  Notwithstanding any other provision herein, no
Incentive Award will be deemed to constitute Section 409A Performance Based
Compensation if the performance conditions that serve as the basis for the
Incentive Award are substantially certain to be satisfied at the time such
performance conditions are established.

 

30.           “Separation from Service” means a reasonably anticipated permanent
reduction in the level of bona fide services performed by the Participant for
the Employer to 20% or less of the average level of bona fide services performed
by the Participant for the Employer (whether as an employee or an independent
contractor) in the immediately preceding thirty-six (36) months (or the full
period of service to the Employer if the Participant has been providing services
to the Employer for less than thirty-six (36) months)31.  The determination of
whether a Separation from Service has occurred shall be made by the Plan
Administrator in accordance with the provisions of Code Section 409A and the
Regulations promulgated thereunder.

 

32.           “Specified Employee” means a key employee, as defined in Code
Section 416(i), without regard to paragraph (5) thereof, of an Employer, as
contemplated in Code Section 409A and the Regulations promulgated thereunder.

 

3

--------------------------------------------------------------------------------


 

33.           “Trust” means one or more rabbi trusts, as may be established by
the Corporation in connection with this Plan.  Such rabbi trusts may be
irrevocable and shall conform with the requirements of Revenue Procedure 92-64
(and subsequent guidance issued thereto).

 

34.           “Trustee” means the entity selected by the Corporation as trustee
of the Trust, if any.

 

35.           “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152, without
regard to Section 152(b)(1), (b)(2), and (d)(1)(B)) of the Participant; loss of
the Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example not
as a result of a natural disaster); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.  The determination of whether a Participant has suffered a
financial hardship as a result of an Unforeseeable Emergency shall be made by
the Committee in accordance with the provisions of Code Section 409A and the
Regulations promulgated thereunder.

 

ARTICLE III
ELECTION TO PARTICIPATE IN THE PLAN

 

A.            Completion of Irrevocable Election Form.

 

1.             Deferrals of Annual Base Compensation and Non-Performance Based
Incentive Awards.  An Eligible Employee who wishes to become a Participant in
the Plan must submit a signed Irrevocable Election Form in accordance with
Article III(B) and (D) below within the time frame permitted by the Plan
Administrator, which shall in no event be later than the last business date
preceding the calendar year in which such Annual Base Compensation or Incentive
Award that does not qualify as Section 409A Performance Based Compensation is
earned.

 

2.             Deferrals of Section 409A Performance Based Compensation.   
Notwithstanding the preceding subparagraph, any Eligible Employee who wishes to
defer an Incentive Award that qualifies as Section 409A Performance Based
Compensation must submit a signed Irrevocable Election Form in accordance with
Article III(B) and (D) below within the time frame permitted by the Plan
Administrator, which shall in no event be later than six (6) months before the
end of the applicable Performance Period during which the Incentive Award may be
earned.

 

The Eligible Employee will be deemed to have made an election to participate in
this Plan on the date that the Corporation receives the Irrevocable Election
Form.  An Eligible Employee or Participant must timely file an Irrevocable
Election Form with respect to each calendar year or Performance Period in which
he or she wishes to defer Compensation. Notwithstanding anything in this
Article III to the contrary, the

 

4

--------------------------------------------------------------------------------


 

Committee, in its sole discretion, may impose limitations on the percentage or
dollar amount of any election to defer Compensation hereunder.

 

B.            Contents of Irrevocable Election Form.  Each Irrevocable Election
Form shall:  (i) designate the amount of Compensation to be deferred in whole
percentages or in whole dollars, to the extent permitted by the Plan
Administrator; (ii) request that the Employer defer payment of Compensation to
the Participant until the Participant’s Separation from Service; (iii) state how
the Participant wishes to receive payment of the Compensation Deferrals at
Retirement (e.g. in a lump sum or installments); and (iv) contain other
provisions the Plan Administrator deems appropriate.

 

C.            Effect of Submitting an Irrevocable Election Form.  Upon
submission of his or her Irrevocable Election Form, an eligible Employee or
Participant shall be (i) bound by the provisions of the Plan and by the
provisions of any agreement governing the Trust; (ii) bound by the provisions of
the Irrevocable Election Form; and (iii) deemed to have assumed the risks of
deferral, including, without limitation, the risk of poor investment
performance, the risk that the Corporation may become insolvent and the risk
that Compensation Deferrals (and earnings thereon) may be subject to penalties
and interest as a result of noncompliance with Code Section 409A as described in
Article VII(D) of this Plan.

 

D.            Special Rules Applicable to Irrevocable Election Forms and
Deferral of Compensation.

 

1.             Deferral Election to be Made Before Compensation is Earned. 
Compensation may only be deferred to the extent that it has not yet been earned
by the Eligible Employee or Participant.

 

2.             Deferral Elections for Performance-Based Incentive Awards.  An
eligible Employee or Participant may elect to defer an Incentive Award that
qualifies as Section 409A Performance Based Compensation in accordance with
Article III(A)(2) above; provided, that the Participant performs services for
the Employer continuously from the later of (i) the beginning of the Performance
Period or (ii) the date the performance criteria for the applicable Incentive
Award are established through the date that such election is made and, provided
further, that no election to defer such Incentive Award may be made after such
Incentive Award has become “readily ascertainable” for purposes of Code
Section 409A.

 

3.             Deferral Elections Upon Initial Participation.  Notwithstanding
the preceding sentence, an Eligible Employee may file an Irrevocable Election
Form with the Corporation within thirty (30) days after the date such individual
first becomes eligible to participate in the Plan with respect to Compensation
earned for services performed after the date of the election (which, with
respect to Incentive Awards that qualify as Section 409A Performance Based
Compensation, shall be limited to a percentage of the Incentive Award
represented by a fraction, the numerator of which is the number of days
remaining in the Performance Period after the election is made and the
denominator of which is the total number of days in the Performance Period).

 

5

--------------------------------------------------------------------------------


 

4.             Irrevocability of Deferral Election.  Except to the extent
expressly provided under the Plan or permitted under Code Section 409A and the
Regulations promulgated thereunder, the provisions of the Irrevocable Election
Form relating to an election to defer Compensation and the selection of the time
and manner of payment of the Compensation Deferrals shall be irrevocable as of
the last date on which such Irrevocable Election Form may be submitted in
accordance with Article III(A).

 

E.             Deferred Compensation Transferred into the Plan.

 

1.             At the discretion of the Committee, a Participant may be
permitted to transfer previously deferred compensation into the Plan, so long as
such amounts were deferred pursuant to the terms of a nonqualified deferred
compensation plan of an Employer.  Further, such transfer will only be permitted
if the Committee determines (1) that the transfer will meet the applicable
requirements of the Plan; (2) will not adversely affect the Plan’s status as an
“unfunded” Plan for income tax purposes and for purposes of Title I of ERISA;
(3) the Participant has had no right, in conjunction with said transfer, to
receive such deferred compensation in cash; and (4) such transfer will not
result in a violation of Code Section 409A.  Compensation Deferrals that are
transferred into the Plan will be allocated to the Participant’s Account and,
unless otherwise stated, will be subject to all of the terms and conditions of
the Plan for Compensation Deferrals, including, but not limited to the
provisions of Article IV.

 

2.             Amounts transferred from the Imperial Bancorp Deferred
Compensation Plan effective November 30, 2001, were accepted into this Plan
pursuant to Resolutions of the Compensation Committee of the Board of Directors
of Comerica, signed January 21, 2002.  If any Participant, prior to November 30,
2001, had elected to receive a “Short-Term Payout” from such plan pursuant to
its Article 4, Section 4.1, such election shall be honored.  “Short-Term
Payouts” are not permitted under any other circumstances.

 

F.             Subsequent Elections.  A Participant is not permitted to make a
subsequent election with respect to the timing or form of payment of any
Compensation deferred under this Plan pursuant to an Irrevocable Election
Form that has become irrevocable in accordance with Article III(D)(4) above.

 

ARTICLE IV
DEFERRED COMPENSATION ACCOUNTS
AND INVESTMENT OF DEFERRED COMPENSATION

 

A.            Deferred Compensation Accounts.  The Plan Administrator shall
establish a book reserve account in the name of each Participant.  As soon as is
administratively feasible following the date Compensation subject to an
Irrevocable Election Form would otherwise be paid to the Participant, the Plan
Administrator shall credit the amount of the Compensation being deferred to the
Participant’s Account.

 

B.            Earnings and Charges on Accounts.  Upon receipt of an Irrevocable
Election Form, and from time to time thereafter, at intervals to be determined
by the Plan Administrator, each Participant shall be permitted to select, in a
form approved by and in accordance with

 

6

--------------------------------------------------------------------------------


 

procedures established by the Plan Administrator, how the Participant chooses
the balance (and any earnings and dividends credited thereon) of his or her
Account to be deemed invested among investment options (which, for elections
made on and after January 1, 1999, shall not include the Comerica Stock Fund)
selected by the Plan Administrator.  If a Participant fails to select the
investment options in which his Account will be deemed invested, the
Participant’s Account shall be deemed invested in one or more default
investments selected by the Plan Administrator.

 

The Corporation shall be under no obligation to invest any Account in the
investment options selected by the Participant, and any investments actually
made by the Corporation with Compensation Deferrals will be acquired solely in
the name of the Corporation, and will remain the sole property of the
Corporation, except to the extent held in a Trust.

 

From time to time, at intervals to be determined by the Committee, but not less
than once annually, each Participant’s Account shall be credited with earnings
or charged with losses resulting from the deemed investment of the Compensation
Deferrals credited to the Account as though the Compensation Deferrals had been
hypothetically invested in the investments options selected (or deemed selected)
by the Participant as provided below, and shall be charged with any
distributions, any federal and state income tax withholdings, any social
security tax as may be required by law and by any further amounts, including
administrative fees and expenses, the Employer is either required to withhold or
determines are appropriate charges to such Participant’s Account.

 

C.            Contribution of Compensation Deferrals to Trust.  In the sole
discretion of the Corporation, all or any portion of the Compensation Deferrals
credited to any Participant’s Account may be contributed to a Trust established
by the Corporation in connection with the Plan.  No Participant or Beneficiary
shall have the right to direct or require that the Corporation contribute the
Participant’s Compensation Deferrals to the Trust.  Any Compensation Deferrals
so contributed shall be held, invested and administered to provide benefits
under the Plan except as otherwise required in the agreement governing the
Trust.

 

D.            Insulation from Liability.  The Corporation agrees to indemnify
and to defend, to the fullest extent permitted by law, any person serving as a
member of the Committee or as the Plan Administrator (including any employee or
former employee who formerly so served) who is, or is threatened to be made, a
named defendant or respondent in a proceeding because of such person’s status as
a member of the Committee or the Plan Administrator against any costs (including
reasonable attorneys’ fees)  or liability, unless attributable to such
individual’s own fraud or willful misconduct.

 

E.             Ownership of Compensation Deferrals.  Title to and beneficial
ownership of any assets, of whatever nature, which may be credited to any
Account shall at all times remain with the Corporation, and no Participant or
Beneficiary shall have any property interest whatsoever in any specific assets
of the Corporation by reason of the establishment of the Plan nor shall the
rights of any Participant or Beneficiary to payments under the Plan be increased
by reason of the Corporation’s contribution of Compensation Deferrals to the
Trust.  The rights of each Participant and Beneficiary hereunder shall be
limited to enforcing the unfunded, unsecured promise of the Corporation to pay
benefits under the Plan, and the status of any Participant or Beneficiary shall
be that of an unsecured general creditor of the Corporation.  Participants and

 

7

--------------------------------------------------------------------------------


 

Beneficiaries shall not be deemed to be parties to any trust agreement the
Corporation enters into with the Trustee.

 

F.             Special Rule Applicable To Certain Reallocations.

 

1.             Effective January 1, 1999, a Participant may not elect to have
any portion of his Account deemed invested in the Comerica Stock Fund.
Notwithstanding the foregoing, a Participant whose Account, all or a portion of
which is deemed invested in the Comerica Stock Fund on January 1, 1999, may
continue to have such amounts deemed invested in the Comerica Stock Fund. 
Further, except to the extent provided in subsection (2) of this Section F, a
Participant whose Account, all or a portion of which is deemed invested in the
Comerica Stock Fund on January 1, 1999, may elect to have all or any portion of
such amounts deemed invested in any other investment option selected by the
Committee (which shall not include the Comerica Stock Fund).  Amounts that are
reallocated from the Comerica Stock Fund to another investment option after
January 1, 1999 may not thereafter be deemed invested in the Comerica Stock
Fund.

 

2.             Notwithstanding the provisions of subsection (1) above, a
Section 16 Insider whose Account, all or a portion of which is deemed invested
in the Comerica Stock Fund, may not elect to have all or any portion of such
amounts to be deemed invested into any other investment funds if, within the
previous six months, he or she (or any other person whose transactions are
attributed to the Section 16 Insider under Section 16 of the Exchange Act)
either (i) acquired shares of Comerica Stock in the open market or pursuant to a
private transaction, or (ii) made an election under the Plan (or under any other
plan sponsored by the Corporation) that resulted in an “acquisition” of equity
securities of the Corporation within the meaning of that term under Section 16
of the Exchange Act.

 

To the extent consistent with rules under Section 16 of the Exchange Act, the
foregoing prohibitions shall not be applicable if the reallocation is in
connection with the Section 16 Insider’s death, Disability, Retirement or
termination of employment.

 

Notwithstanding any other provision of the Plan, effective January 1, 1999,
except in the circumstances of death, Disability, Retirement or other
termination of employment, a Section 16 Insider shall not be permitted to
receive a cash distribution from the Plan which is funded to any extent by a
disposition of his or her interest.

 

G.            Adjustment of Accounts Upon Changes In Capitalization.  With
respect to Accounts that are deemed to be invested in whole or in part in the
Comerica Stock Fund, in the event the number of outstanding shares of Comerica
Stock changes as a result of any stock split, stock dividend, recapitalization,
merger, consolidation, reorganization, combination, or exchange of shares,
split-up, spin-off, liquidation or other similar change in capitalization, or
any distribution made to common stockholders other than cash dividends, the
number or kind of shares of Comerica Stock in which such Accounts are deemed to
be invested shall be automatically adjusted, and the Plan Administrator shall be
authorized to make such other equitable adjustment of any Account, so that the
value of the Account shall not be decreased by reason of the occurrence of such
event.  Any such adjustment shall be conclusive and binding.

 

8

--------------------------------------------------------------------------------


 

ARTICLE V
DISTRIBUTION OF COMPENSATION DEFERRALS

 

A.            In General.  The Compensation Deferrals shall be paid to the
Participant or, if applicable, to the Participant’s Beneficiary as follows:

 

1.             Separation from Service Following Retirement.  If the
Participant’s Separation from Service occurs on or after the date on which the
Participant qualifies for Retirement, the Corporation shall distribute, or
commence to distribute (or instruct the Trustee to distribute, or to commence to
distribute) within ninety (90) days following such Participant’s Separation from
Service, the balance of the Participant’s Account, in cash, to the Participant
or, if applicable, the Participant’s Beneficiary in any manner described below
that is specified in the applicable Irrevocable Election Form:  (i) a single
lump sum; (ii) five (5) annual installments; (iii) ten (10) annual installments;
or (iv) fifteen (15) annual installments; provided, however, that distribution
of any portion of the Participant’s Account attributable to amounts transferred
into the Plan from the Imperial Entertainment Group Equity Appreciation Rights
Program, shall be made in a single lump sum payment only.  Notwithstanding the
preceding sentence, in the case of a Specified Employee, distributions will be
delayed until the first business date that is six (6) months after the date of
such Specified Employee’s Separation from Service (or, if earlier, the date of
death of the Specified Employee).

 

Installment payments shall be calculated by multiplying the Participant’s
Account balance on the date of determination by a fraction, the numerator of
which is one (1) and the denominator of which is the number of years over which
the benefits will be paid, as specified in the applicable Irrevocable Election
Form, less the number of years elapsed in such period on the date of the
determination.  The value of the Participant’s Account shall be determined based
upon the closing price of the corresponding investment funds as reported on the
exchange on which such funds are listed or the market on which such funds are
traded on the trading day immediately prior to the distribution of the
installment payment or Account balance.

 

2.             Death or Separation from Service Prior to Retirement.  If a
Participant dies or has a Separation from Service prior to the date on which he
qualifies for Retirement (unless such Separation from Service is due to the
Participant’s Disability), then, notwithstanding the manner specified in the
applicable Irrevocable Election Form, the Corporation shall distribute (or
direct the Trustee to distribute) the balance of the Participant’s Account, in
cash, to the Participant or, if applicable, to the Participant’s Beneficiary in
a single lump sum distribution within ninety (90) days following the date of the
Participant’s death or Separation from Service, whichever is applicable. 
Notwithstanding the preceding sentence, in the case of a Specified Employee,
payment will be delayed until the first business date that is six (6) months
after the date of such Specified Employee’s Separation from Service (or, if
earlier, the date of such Specified Employee’s death).  The value of the
Participant’s Account shall be determined based upon the closing price of the
corresponding investment funds as reported on the exchange on which such funds
are listed or the market on which such funds are traded on the trading day
immediately prior to the distribution of the Account balance.

 

9

--------------------------------------------------------------------------------


 

3.             Disability Prior to Retirement.  If the Participant’s Separation
from Service occurs prior to the date on which he qualifies for Retirement and
is due to the Participant’s Disability, the Corporation shall distribute, or
commence to distribute (or instruct the Trustee to distribute, or to commence to
distribute) within ninety (90) days following such Separation from Service, the
balance of the Participant’s Account, in cash, to the Participant or, if
applicable, to the Participant’s legal representative, in such manner as is
specified in the applicable Irrevocable Election Form.  Notwithstanding the
preceding sentence, in the case of a Specified Employee, distribution will be
delayed until the first business date that is six (6) months after the date of
such Specified Employee’s Separation from Service (or, if earlier, the date of
death of the Specified Employee).  The value of the Participant’s Account shall
be determined based upon the closing price of the corresponding investment funds
as reported on the exchange on which such funds are listed or the market on
which such funds are traded on the trading day immediately prior to the
distribution of the installment payment or Account balance.

 

4.             Death of Participant Prior to End of Installment Distribution
Period.  If the Participant dies after the commencement of installments
hereunder but prior to the distribution of his or her entire Account, then,
notwithstanding the manner of distribution specified in the applicable
Irrevocable Election Form, the Corporation shall distribute (or direct the
Trustee to distribute) the balance of the Participant’s Account, in cash, to the
Participant’s Beneficiary in a single lump sum distribution within ninety (90)
days following the date of the Participant’s death.  The value of the
Participant’s Account shall be determined based upon the closing price of the
corresponding investment funds as reported on the exchange on which such funds
are listed or the market on which such funds are traded on the trading day
immediately prior to the distribution of the Account balance.

 

5.             Effect of Unforeseeable Emergency.  In the event of an
Unforeseeable Emergency involving a Participant, the Committee may, in its sole
discretion:

 

a.             direct a single distribution to the Participant from the
Participant’s Account, within ninety (90) days following such Unforeseeable
Emergency, not to exceed the amount reasonably necessary to cover the emergency,
plus amounts necessary to pay any Federal, state, local or foreign income taxes
anticipated as a result of the distribution.  However, no distribution will be
made on account of an Unforeseeable Emergency to the extent that such emergency
is or may be relieved (i) through reimbursement or compensation from insurance
or otherwise, (ii) by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship), or
(iii) by cessation of deferrals under Article V(A)(5)(b),  The determination of
the amount reasonably necessary to cover the emergency must take into account
additional Compensation that is available by cancellation of a deferral election
pursuant to Article V(A)(5)(b); and/or

 

b.             cancel a future deferral election with respect to the amount
necessary, in the judgment of the Committee, to alleviate the financial hardship
occasioned by the Unforeseeable Emergency.

 

10

--------------------------------------------------------------------------------


 

Any Participant desiring a distribution on account of an Unforeseeable Emergency
shall submit to the Committee a written request that sets forth in reasonable
detail the Unforeseeable Emergency that would cause the Participant severe
financial hardship, and the amount the Participant believes to be necessary to
alleviate the financial hardship.  If a Participant receives a hardship
distribution under this Article V(A)(5) and/or under the Comerica Incorporated
Preferred Savings Plan, the Irrevocable Election Form submitted hereunder by or
on behalf of the Participant shall be automatically cancelled.  Any Participant
who receives a hardship distribution or whose deferral election is cancelled
hereunder shall not again be eligible to submit a deferral election until the
next enrollment period after the calendar year in which the hardship
distribution is made or the Irrevocable Election Form is cancelled.

 

6.             Distributions of Small Amounts.  If, at the time an installment
distribution of a Participant’s Account is scheduled to commence, the fair
market value of such Account does not exceed $5,000, then notwithstanding an
election by the Participant to receive distribution of such Account in
installments, the balance of such Account shall be distributed to the
Participant in a lump sum distribution on or about the date the first
installment is scheduled to be made.

 

7.             Change in Control.  If a Participant incurs a Separation from
Service within sixty (60) days following a Change in Control, then,
notwithstanding the time and manner of distribution specified in the applicable
Irrevocable Election Form, the Corporation shall distribute (or direct the
Trustee to distribute) the balance of the Participant’s Account, in cash, to the
Participant or, if applicable, to the Participant’s Beneficiary or legal
representative, in a single lump sum distribution within the ninety (90)-day
period following the date of such Separation from Service.  Notwithstanding the
foregoing, if the Participant is a Specified Employee on the date of his
Separation from Service, the balance of the Participant’s Account shall be
distributed, in cash, in a single lump sum distribution on the first business
date that is six months following the date of such Participant’s Separation from
Service (or, if earlier, the date of such Participant’s death).

 

8.             Distribution in the Event of Income Inclusion Under Code
Section 409A.  If any portion of a Participant’s Account is required to be
included in income by the Participant prior to receipt due to a failure of this
Plan or any Aggregated Plan to comply with the requirements of Code Section 409A
and the Regulations, the Committee may determine that such Participant shall
receive a distribution from the Plan in an amount equal to the lesser of:
(i) the portion of his or her Account required to be included in income as a
result of the failure of the Plan or any Aggregated Plan to comply with the
requirements of Code Section 409A and the Regulations, or (ii) the balance of
the Participant’s Account.

 

9.             Distribution Necessary to Satisfy Applicable Tax Withholding.  If
an Employer is required to withhold amounts to pay the Participant’s portion of
the Federal Insurance Contributions Act (FICA) tax imposed under Code Sections
3101, 3121(a) or 3121(v)(2) with respect to amounts that are or will be paid to
the Participant under the Plan before they otherwise would be paid, the
Committee may determine that such

 

11

--------------------------------------------------------------------------------


 

Participant shall receive a distribution from the Plan in an amount equal to the
lesser of:  (i) the amount in the Participant’s Account or (ii) the aggregate of
the FICA taxes imposed and the income tax withholding related to such amount.

 

10.           Delay in Payments Subject to Code Section 162(m).  In the event
the Corporation reasonably anticipates that if the payment of benefits as
specified hereunder would result in the loss of the Corporation’s Federal income
tax deduction with respect to such payment due to the application of Code
Section 162(m), the Committee may delay the payment of all such benefits under
this Article V until (i) the first taxable year in which the Corporation
reasonably anticipates, or should reasonably anticipate, that if the payment
were made during such year, the deduction of such payment would not be barred by
application of Code Section 162(m) or (ii) during the period beginning with the
date of the Participant’s Separation from Service (or, for Specified Employees,
the first business date which is six (6) months after the date of the
Participant’s Separation from Service) and ending on the later of (A) the last
day of the taxable year of the Corporation which includes such date or (B) the
15th day of the third month following the date of the Participant’s Separation
from Service (or, for Specified Employees, the first business date which is six
(6) months after the date of the Participant’s Separation from Service).

 

11.           Delay for Payments in Violation of Federal Securities Laws or
Other Applicable Law.  In the event the Corporation reasonably anticipates that
the payment of benefits as specified hereunder would violate Federal securities
laws or other applicable law, the Committee may delay the payment under this
Article V until the earliest date at which the Corporation reasonably
anticipates that making of such payment would not cause such violation.

 

12.           Delay for Insolvency or Compelling Business Reasons.  In the event
the Corporation determines that the making of any payment of benefits on the
date specified hereunder would jeopardize the ability of the Corporation to
continue as a going concern, the Committee may delay the payment of benefits
under this Article V until the first calendar year in which the Corporation
notifies the Committee that the payment of benefits would not have such effect.

 

13.           Administrative Delay in Payment.  The payment of benefits
hereunder shall begin at the date specified in accordance with the provisions of
the foregoing paragraphs of this Article V; provided that, in the case of
administrative necessity, the payment of such benefits may be delayed up to the
later of the last day of the calendar year in which payment would otherwise be
made or the 15th day of the third calendar month following the date on which
payment would otherwise be made.  Further, if, as a result of events beyond the
control of the Participant (or following the Participant’s death, the
Participant’s Beneficiary), it is not administratively practicable for the Plan
Administrator to calculate the amount of benefits due to Participant as of the
date on which payment would otherwise be made, the payment may be delayed until
the first calendar year in which calculation of the amount is administratively
practicable.

 

14.           No Participant Election.  Notwithstanding the foregoing
provisions, if the period during which payment of benefits hereunder will be
made occurs, or will occur, in

 

12

--------------------------------------------------------------------------------


 

two calendar years, the Participant shall not be permitted to elect the calendar
year in which the payment shall be made.

 

B.            Designation of Beneficiary.  A Participant shall deliver to the
Corporation a written designation of Beneficiary(ies) under the Plan, which
designation may be amended or revoked from time to time, without notice to, or
consent of, any previously designated Beneficiary.

 

1.             Beneficiary Designation Must be Filed Prior to Participant’s
Death.  No designation of Beneficiary, and no amendment or revocation thereof,
shall become effective if delivered to the Corporation after such Participant’s
death, unless the Committee shall determine such designation, amendment or
revocation to be valid.

 

2.             Absence of Beneficiary.  In the absence of an effective
designation of Beneficiary, or if no Beneficiary designated shall survive the
Participant, then the balance of the Participant’s Account shall be paid to the
Participant’s estate.

 

ARTICLE VI
AMENDMENT OR TERMINATION

 

A.            Amendment of Plan.  This Plan may be amended at any time in the
sole discretion of the Committee or the Board, by written resolution, to the
extent that such amendment complies with applicable laws including Code
Section 409A and the Regulations promulgated thereunder.  No such amendment
shall affect the time of distribution of Compensation earned prior to the
effective date of such amendment except as the Committee may determine to be
necessary to carry out the purpose of the Plan.  In addition, no such amendment
shall make the Trust revocable.

 

B.            Termination of Plan.  The Plan may be terminated at any time by
the Committee or the Board by a written instrument executed by its members. 
Following the termination of the Plan, the Participants’ Accounts may be
liquidated in accordance with one of the following:

 

1.             the termination and liquidation of the Plan within twelve (12) 
months of a complete dissolution of the Corporation taxed under Section 331 of
the Code or with the approval of a bankruptcy court pursuant to 11 U.S.C.
§ 503(b)(1)(A); provided that the amounts deferred under this Plan are included
in the Participants’ gross incomes in the latest of the following years (or, if
earlier, the taxable year in which the amount is actually or constructively
received): (i) the calendar year in which the Plan is terminated; (ii) the first
calendar year in which the amount is no longer subject to a substantial risk of
forfeiture; or (iii) the first calendar year in which the payment is
administratively practicable.

 

2.             the termination and liquidation of the Plan pursuant to
irrevocable action taken by the Committee or the Corporation within the thirty
(30) days preceding or the twelve (12) months following a Change in Control;
provided that all Aggregated Plans are terminated and liquidated with respect to
each Participant that experienced the Change in Control, so that under the terms
of the termination and liquidation, all such Participants are required to
receive all amounts of deferred compensation under this Plan

 

13

--------------------------------------------------------------------------------


 

and any other Aggregated Plans within twelve (12) months of the date the
Committee or the Corporation irrevocably takes all necessary action to terminate
and liquidate this Plan and the Committee or the Corporation, as the case may
be, takes all necessary action to terminate and liquidate such other Aggregated
Plans;

 

3.             the termination and liquidation of the Plan, provided that:
(i) the termination and liquidation does not occur proximate to a downturn in
the Corporation’s financial health; (2) the Committee or the Corporation, as the
case may be, terminates and liquidates all Aggregated Plans; (3) no payments in
liquidation of this Plan are made within twelve (12) months of the date the
Committee or the Corporation irrevocably takes all necessary action to terminate
and liquidate this Plan, other than payments that would be payable under the
terms of this Plan if the action to terminate and liquidate this Plan had not
occurred; (4) all payments are made within twenty four (24) months of the date
on which the Committee or the Corporation irrevocably takes all action necessary
to terminate and liquidate this Plan; and (5) the Corporation does not adopt a
new Aggregated Plan at any time within three (3) years following the date on
which the Committee or the Corporation irrevocably takes all action necessary to
terminate and liquidate the Plan.

 

ARTICLE VII
AUDITING OF ACCOUNTS AND STATEMENTS
TO PARTICIPANTS

 

A.            Auditing of Accounts.  The Plan shall be audited from time to time
as directed by the Committee by auditors selected by the Committee.

 

B.            Statements to Participants.  Statements will be provided to
Participants under the Plan on at least an annual basis.

 

C.            Fees and Expenses of Administration.  Accounts of Participants
shall be charged for fees of the Trustee and expenses of administration of the
Plan.

 

D.            Noncompliance.  If this Plan fails to meet the requirements of, or
fails to be operated in accordance with, Code Section 409A and the Regulations
promulgated thereunder, Compensation deferred for a Participant under this Plan
and any Aggregated Plan (and all earnings thereon) with respect to such
Participant are includible in the Participant’s gross income for the taxable
year in which they were earned to the extent they are not subject to a
“substantial risk of forfeiture” and not previously included in such
Participant’s gross income.  The amount of tax owed by the Participant shall be
increased by the amount of interest at the underpayment rate, plus 1%.  A 20%
excise tax on the amount required to be included in the Participant’s income
will also be assessed.  The Corporation intends for the Plan to be operated in
accordance with all applicable laws, but in the event that the Plan fails to
meet the requirements or fails to be operated in accordance with applicable
laws, the Corporation will not be responsible for any assessment of income tax,
late fee, and/or excise tax.  Such amounts will solely be the responsibility of
each affected Participant.

 

14

--------------------------------------------------------------------------------


 

ARTICLE VIII
MISCELLANEOUS PROVISIONS

 

A.            Vesting of Accounts.  Each Participant shall be fully vested in
his or her Account, which includes Compensation Deferrals transferred into the
Plan from the Imperial Entertainment Group Equity Appreciation Rights Program,
notwithstanding the vesting schedule set forth in the Imperial Entertainment
Group Equity Appreciation Rights Program.

 

B.            Prohibition Against Assignment.  Benefits payable to Participants
and their Beneficiaries under the Plan may not be anticipated, assigned (either
at law or in equity), alienated, sold, transferred, pledged or encumbered in any
manner, nor may they be subjected to attachment, garnishment, levy, execution or
other legal or equitable process for the debts, contracts, liabilities,
engagements or acts of any Participant or Beneficiary.  It will not, however, be
deemed a violation of this Article VIII(B) to comply with a domestic relations
order pursuant to procedures established by the Committee.

 

C.            No Employment Contract.  Nothing in the Plan is intended to be
construed, or shall be construed, as constituting an employment contract between
the Employer and any Participant nor shall any Plan provision affect the
Employer’s right to discharge any Participant for any reason or for no reason.

 

D.            Successors Bound.  An Irrevocable Election Form submitted by or on
behalf of a Participant shall be binding upon and inure to the benefit of the
Corporation, its successors and assigns, and to the Participant and to the
Participant’s Beneficiaries, heirs, executors, administrators and other legal
representatives.

 

E.             Prohibition Against Loans.  The Participant may not borrow any
Compensation Deferrals from the Corporation (or the Trust) nor utilize his or
her Account as security for any loan from the Employer.

 

F.             Administration By Committee.  Responsibility for administration
of the Plan shall be vested in the Committee.  To the extent permitted by law,
the Committee may delegate any authority it possesses to the Plan
Administrator(s).  This includes the power and authority to comply with the
withholding and reporting requirements of Code Section 409A and the Regulations
promulgated thereunder.  To the extent the Committee has delegated authority
concerning a matter to the Plan Administrator(s), any reference in the Plan to
the “Committee” insofar as it pertains to such matter, shall refer likewise to
the Plan Administrator(s).

 

G.            Governing Law and Rules of Construction.  This Plan shall be
governed in all respects, whether as to construction, validity or otherwise, by
applicable federal law and, to the extent that federal law is inapplicable, by
the laws of the State of Delaware and also in accordance with Code Section 409A
and the Regulations promulgated thereunder. It is the intention of the
Corporation that the Plan established hereunder be “unfunded” for income tax
purposes and for purposes of Title I of ERISA, and the provisions hereof shall
be construed in a manner to carry out that intention.

 

15

--------------------------------------------------------------------------------


 

H.            Power to Interpret.  This Plan shall be interpreted and
effectuated to comply with the applicable requirements of ERISA, the Code and
other applicable tax law principles; and all such applicable requirements are
hereby incorporated herein by  reference.  Subject to the above, the Committee
shall have the sole and absolute discretion to construe and interpret this Plan,
including but not limited to all provisions of this Plan relating to eligibility
for benefits and the amount, manner and time of payment of benefits, any such
construction and interpretation by the Committee and any action taken thereon in
good faith by the Plan Administrator(s) to be final and conclusive upon any
affected party.  The Committee shall also have the sole and absolute discretion
to correct any defect, supply any omission, or reconcile any inconsistency in
such manner and to such extent as the Committee shall deem proper to carry out
and put into effect this Plan; and any construction made or other action taken
by the Committee pursuant to this Article VIII(H) shall be binding upon such
other party and may be relied upon by such other party.

 

I.              Compliance & Severability.  It is the Corporation’s intent to
comply with all applicable tax and other laws, including Code Section 409A and
the Regulations promulgated thereunder, so that all rights under the Plan will
be limited as necessary in the judgment of the Committee to conform therewith. 
Therefore, consistent with the effectuation of the purposes hereof, each
provision of this Plan shall be treated as severable, to the end that, if any
one or more provisions shall be adjudged or declared illegal, invalid or
unenforceable, this Plan shall be interpreted, and shall remain in full force
and effect, as though such provision or provisions had never been contained
herein.

 

J.             Claims Procedures.  Any claim for benefits under the Plan, must
be made pursuant to ERISA claims procedures, a copy of which is attached as
Exhibit B.

 

K.            Effective Date.  The effective date of this amendment and
restatement shall be December 31, 2008, except as otherwise expressly stated
herein.

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CHANGE OF CONTROL

 

A.            For the purpose of this Plan, a “Change of Control” shall mean:

 

1.             The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then outstanding shares of common stock of the Corporation (the
“Outstanding Corporation Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that for purposes of this subsection 1, the following
acquisitions shall not constitute a Change of Control:  (i) any acquisition
directly from the Corporation, (ii) any acquisition by the Corporation,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Corporation or any corporation controlled by the
Corporation or (iv) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subsection A.3. of this
Exhibit A; or

 

2.             Individuals who, as of the date hereof, constitute the
Corporation’s Board of Directors (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Corporation’s stockholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

 

3.             Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the Corporation’s assets (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation Common
Stock and Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the company
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries) in substantially the same proportions

 

17

--------------------------------------------------------------------------------


 

as their ownership, immediately prior to such Business Combination of the
Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Corporation or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the company
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the company resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

 

4.             Approval by the Corporation’s stockholders of a complete
liquidation or dissolution of the Corporation.

 

B.             With respect to any Award subject to Section 409A of the Code,
and for purposes of Section B of Article VI, the definition of “Change of
Control” shall mean:

 

1.             any one person, or more than one person acting as a group,
acquires ownership of stock of the Corporation that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Corporation;

 

2.             any one person, or more than one person acting as a group,
acquires (or has acquired during any twelve (12) month period) ownership of
stock of the Corporation possessing 30% or more of the total voting power of the
stock of the Corporation;

 

3.             a majority of the members of the Board is replaced during any
twelve (12) month period by directors whose appointment is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or

 

4.             any one person, or more than one person acting as a group,
acquires (or has acquired during any twelve (12) month period) assets from the
Corporation that have a total gross fair market value equal to or more than 40%
of the total gross fair market value of all of the assets of the Corporation
immediately before such acquisition or acquisitions.

 

The determination of whether a Change of Control has occurred under this
Section B of Exhibit A shall be made by the Committee in accordance with the
provisions of Code Section 409A and the Regulations promulgated thereunder.

 

18

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CLAIM REVIEW PROCEDURES

 

Claim for Benefits.  In the event that a Participant or Beneficiary is denied a
claim for benefits under this Plan, the Plan Administrator will, within a
reasonable period of time, but not later than ninety (90) days after its receipt
of the claim, provide the claimant a written statement, which shall be delivered
or mailed to the claimant by certified or registered mail to his last known
address, and which will contain the following:

 

(1)           the specific reason or reasons for the denial of benefits;

 

(2)           a specific reference to the pertinent provisions of the Plan upon
which the denial is based;

 

(3)           a description of any additional material or information that is
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary; and

 

(4)           an explanation of the review procedures and the time limits
applicable to such procedures, as provided below, including a statement of the
claimant’s right to bring a civil action under Section 502(a) of the Employee
Retirement Income Security Act of 1974 following an adverse benefit
determination on review.

 

In the event that the Plan Administrator determines that an extension is
necessary due to matters beyond the control of the Plan, the Plan Administrator
will provide the claimant with the written statement described above not later
than one hundred eighty (180) days after receipt of the claimant’s claim, but,
in that event, the Plan Administrator will furnish the claimant, within ninety
(90) days after its receipt of the claim, written notification of the extension
explaining the special circumstances requiring the extension and the date by
which the Plan Administrator expects to render a decision.

 

b.             Appeals.  Within sixty (60) days after receipt of a notice of a
denial of benefits as provided above, if the claimant disagrees with the denial
of benefits, the claimant or his authorized representative may request, in
writing, that the Plan Administrator review his claim and may request to appear
before the Plan Administrator for the review. The claimant will be given the
opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits.  The claimant will be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claimant’s claim for
benefits, as provided in Department of Labor regulations.  In conducting its
review, the Plan Administrator will consider all comments, documents, records,
and other information relating to the claim submitted by the claimant or his
authorized representative, whether or not such information was submitted or
considered in the initial benefit determination.

 

Within a reasonable period of time, but not later than sixty (60) days after
receipt by the Plan Administrator of a written application for review of his
claim, the Plan Administrator will

 

19

--------------------------------------------------------------------------------


 

notify the claimant of its decision on review by delivery or by certified or
registered mail to his last known address; provided, however, in the event that
special circumstances require an extension of time for processing such
application, the Plan Administrator will so notify the claimant of its decision
not later than one hundred twenty (120) days after receipt of such application,
but, in that event, the Plan Administrator will furnish the claimant, within
sixty (60) days after its receipt of such application, written notification of
the extension explaining the special circumstances requiring the extension and
the date that it is anticipated that its decision will be furnished. The
decision of the Plan Administrator will be in writing and will include the
specific reasons for the decision presented in a manner calculated to be
understood by the claimant and will contain reference to all relevant Plan
provisions on which the decision was based, as well as a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits, and a statement of the claimant’s right to
bring an action under Section 502(a) of the Employee Retirement Income Security
Act of 1974.  The decision of the Plan Administrator will be final and
conclusive.

 

20

--------------------------------------------------------------------------------